DETAILED ACTION
In response to the amendment filed on 06/15/2021, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (USPAPN 2012/0289825) in view of Rubner et al. (USPAPN 2010/0284601).
Regarding claim 1, Rai discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional (2D) fluoroscopic images acquired via a fluoroscopic imaging device (see para [35], constructing a fused 3D image of a lung in a patient using 2D fluoroscopic images), comprising:
a structure of markers, wherein a sequence of 2D fluoroscopic images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see para [35] and [41], capturing fluoroscopic images of a lung and markers in a patient with a fluoroscopy camera); and

estimate a pose of the fluoroscopic imaging device for each image of a plurality of images of the sequence of 2D fluoroscopic images based on detection of projection of the structure of markers as a whole on each image of the plurality of images (see para [35], [41], [53], [55], [56], and [72], tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
construct fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device (see para [51] and [79], creating a fused 3D image of the lung and a medical device for display based on the tracked pose of the fluoroscopy camera).
However, Rai does not disclose a structure of markers having a periodic pattern (Rai discloses, in para [35], that markers having a recognizable 3D geometry may be used, however, is silent regarding the markers forming a periodic pattern).
 In a similar field of endeavor of determining a pose of an imaging device using markers, Rubner discloses a structure of markers having a periodic pattern (see para [29] and fig 2, markers having a recognizable 3D geometry including a grid-like periodic pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rai with Rubner, and provide markers with a recognizable 3D geometry, as disclosed by Rai, further forming a 
Regarding claim 7, Rai and Rubner further disclose wherein the periodic pattern is a two-dimensional pattern (see rejection of claim 1, markers having a recognizable 3D geometry including periodic pattern).
Regarding claim 8, Rai further discloses wherein the target area comprises at least a portion of lungs and a target is a soft-tissue target (see para [34] and [47], the target is a portion of the lung).
Regarding claim 17, Rai and Rubner disclose everything claimed as applied above (see rejection of claim 1).
Regarding claim 21, Rai and Rubner further disclose wherein the periodic pattern is a 2D pattern or a grid pattern (see rejection of claim 1, markers having a recognizable 3D geometry including a grid-like periodic pattern).
Regarding claim 23, Rai and Rubner disclose everything claimed as applied above (see rejection of claims 17 and 21).

Claims 2, 3, 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rai and Rubner in view of Weingarten et al. (USPAPN 2016/0120521).
Regarding claim 2, Rai further discloses:
facilitate an approach of a medical device to the target area (see para [49] and fig 1, guiding a physician to navigate to the lung),

However, Rai and Rubner do not disclose to determine an offset between the medical device and a target based on the fluoroscopic-based three-dimensional volumetric data.
In a similar field of endeavor of fusing a 3D CT image with 2D fluoroscopic images, Weingarten discloses determine an offset between the medical device and the target based on the fluoroscopic-based three-dimensional volumetric data (see para [28], [59], and [61], determining that an offset exists between a position of a medical device and a target (i.e., determining whether a positon of the medical device is “correct” relative to the target) based on a fused image generated by fusing fluoroscopic images with a CT image).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Rai and Rubner with Weingarten, and create a fused image of the target and the medical device for display by registering fluoroscopic images to a CT image using markers having a recognizable 3D geometry including periodic pattern, as disclosed by Rai and Rubner, and further determine whether an offset exists between the target and the medical device in the fused image, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 3, Rai further disclose:
a locating system indicating a location of the medical device within the patient (see para [35], an optical tracking sensor tracking the medical device in the patient),

display the target area and the location of the medical device with respect to the target (see para [51], displaying the fused 3D image); and
facilitate navigation of the medical device to the target area via the locating system and the display (see para [51], guiding a physician to navigate the lung).
Weingarten further discloses to correct the display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see para [59]-[62], when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments). 
Therefore, it would have been obvious to one of ordinary skill in the art to further correct the offset, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 5, Rai further discloses wherein the locating system is an electromagnetic locating system (see para [35], the optical tracking sensor may be replaced by an electromagnetic tracking sensor).
Regarding claim 6, Rai further discloses wherein the target area comprises at least a portion of lungs (see rejection of claim 8, the target is a portion of the lung) and the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 2, guiding a physician to navigate to the lung).
	Regarding claims 18 and 19, Rai and Weingarten disclose everything claimed as applied above (see rejection of claims 2, 3, and 17).

Claims 9-11, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rai, Rubner, and Weingarten further in view of Averbuch (USPAPN 2016/0302747).
	Regarding claim 9, Rai, Rubner, and Weingarten further disclose:
a method for constructing fluoroscopic-based three dimensional volumetric data of a target area within a patient from a sequence of two-dimensional (2D) fluoroscopic images of a target area and of a structure of markers acquired via a fluoroscopic imaging device (see rejection of claim 1, constructing a fused 3D image of a target in a patient using 2D fluoroscopic images and markers captured in the 2D fluoroscopic images),
the method comprising using at least one hardware processor (see rejection of claim 1, a computer) for:
estimating a pose of the fluoroscopic imaging device for each image of at least a plurality of images of the sequence of 2D fluoroscopic images based on detection of a projection of the structure of markers having a periodic pattern on each image of the plurality of images (see rejection of claim 1, tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
constructing fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device (see rejection of claim 1, creating a fused 3D image of the target and a medical device for display based on the tracked pose of the fluoroscopy camera).

Averbuch further discloses wherein the structure of markers is positioned between the patient and the fluoroscopic imaging device (see para [107], [112], and fig 2, a set of markers attached to a patient bed or patient’s chest of the imaging device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rai, Rubner, and Weingarten with Averbuch, and provide markers for registering fluoroscopic images to a CT image, as disclosed by Rai, Rubner, and Weingarten, wherein the markers are attached to a patient bed or patient’s chest of the imaging device, as disclosed by Averbuch, for the purpose of avoiding placing the markers within the patient.
	Regarding claim 10, Rai, Rubner, Weingarten, and Averbuch further disclose wherein a medical device is positioned in the target area prior to acquiring the sequence of 2D fluoroscopic images (see rejection of claim 2, inserting the medical device in the lung prior to capturing the fluoroscopic images used in the rejection of claim 9), and wherein the method further comprises using the at least one hardware processor for determining an offset between the medical device and a target based on the fluoroscopic-based three-dimensional volumetric data (see rejection of claim 2, determining that an offset exists between a position of a medical device and a target based on the fused image).
Regarding claim 11, Rai, Rubner, Weingarten, and Averbuch further disclose using the at least one hardware processor for:

correcting a display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see rejection of claim 3, when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments).
Regarding claim 14, Rai, Rubner, Weingarten, and Averbuch further disclose the target area comprises at least a portion of lungs (see rejection of claim 6, the target is a portion of the lung) and wherein the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 6, guiding a physician to navigate to the lung).
Regarding claim 15, Rai, Rubner, Weingarten, and Averbuch further disclose wherein the periodic pattern is a two-dimensional pattern (see rejection of claim 1, markers foam a 3D geometry including a grid-like periodic pattern).
Regarding claim 16, Rai, Rubner, Weingarten, and Averbuch further disclose wherein the target area comprises at least a portion of lungs and the target is a soft-tissue target (see rejection of claim 8, the target is a portion of the lung).
Regarding claim 22, Rai, Raubner, Weingarten, and Averbuch further disclose wherein the periodic pattern is a 2D pattern or a grid pattern (see rejection of claim 1, markers having a recognizable 3D geometry including a grid-like periodic pattern).

Allowable Subject Matter
None of the recited prior art references discloses the subject matter of claims 4, 12, 13, or 20, therefore, claims 4, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Rai and Rubner fail to disclose the subject matter of the claim, specifically because:
i) Rai merely uses references markers and does not disclose where the reference markers are located in relation to the fluoroscopic images.
The examiner respectfully disagrees. Rai’s para [35]:
The location and pose of the fluoroscopy camera 42 is tracked with a tracking sensor 44. In the fluoroscopy unit shown in FIG. 1, an optically visible symbol 46 is observed by the optical tracking sensor 44 to provide to workstation 50 information about the location, orientation and pose of the fluoroscopy camera 42 in real time. The optical tracking sensor 44 may be positioned on any fixed surface including the floor, wall, ceiling, or a table. Although the tracking sensor shown in this embodiment is optically based, other techniques (for example, electromagnetic) to track the camera may be employed and are in accordance with the present invention. Moreover, the fluoroscopic camera may be tracked without using any sensor. This can be done by image-based tracking where reference markers with known 3D geometry are viewed by the fluoroscopic camera. The images of the reference markers give 2D points which can then be used by a 3D-2D pose estimation algorithm to estimate the fluoroscopic camera location.

clearly reciting that the location and pose of the fluoroscopy camera 24 is tracked either with a tracking sensor 44 or without the tracking sensor 44, and wherein if the tracking sensor 44 is not used then image-based tracking using reference markers are used. Therefore, Rai discloses estimating a pose of the fluoroscopy 

ii) Rai’s or Rubner’s markers are merely captured as part of the images and not “projected” onto the images.
The examiner respectfully disagrees. Following are examples of how the word “projection” or “projected” are broadly interpreted in the field of art:
a) Amiri (USPAPN 2016/0278732) para [60] describes a whole image captured including a marker as “radiographic projection images”, as is common to describe imaging using x-ray; and
b) Baker et al. (USPAPN 2014/0050375) para [38] also describes images captured including markers as “projection images” in a similar manner.
Therefore, a mere captured image of a marker by x-ray is considered a “projection” of the marker, which in case, tracking a location and pose of a fluoroscopy camera based on such “projection” of markers detected in the “projection” images, would read on the broadest reasonable interpretation of the limitation “based on a detection of a projection of the structure of markers as a whole on each image”. The examiner suggests amending the claim to further specify what the applicant considers “projection” sufficiently enough to be distinguished from Rai’s or Rubner’s markers being captured as part of a projection image.
For at least the reasons stated above, the rejection of claim 1 is maintained. Similar reasons apply to claims 9 and 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Soo Jin Park/Primary Examiner, Art Unit 2668